Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After Final amendment filed on 2/29/2021 with AFCP2.0 request has been entered. The applicant has amended the claims 1 and 13, and cancelled claims 2, 3, 5 and 11. Claims 1, 4, 6-10 and 12-16 are pending.

Drawings
The Applicant amended claims 1 and 13. Objections of the drawings for not showing every features of the invention specified in the claims has been withdrawn due to the amendment of the claims.

Claim Rejections - 35 USC § 112
The Applicant amended claims 1 and 13, and the amended claims overcomes 112(a) and 112(b) issues, and the 112(a) and 112(b) rejections of dated 10/02/2020 have been withdrawn.

Specification
The Applicant amended the specification to correct the typographical errors and the amendment of specification submitted on 1/29/2021 has been entered.


Response to Arguments
Applicant amended independent claims 1 and 13 and the arguments filed on 1/29/2021 are directed to the amended limitations. The Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark F. Mashack on 2/23/2021.

Claims:
4.  (Currently amended) The telescope as claimed in claim [[3]] 1, wherein the form of the surface of the deformable mirror further comprises a second-order spherical aberration in order to further improve image quality according to said criterion.

The remaining claims 1-3 and 5-16 have the same status as on 1/29/2021.

Reasons for Allowance
Claims 1, 4, 6-10 and 12-16 are allowed.
the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 13 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a three-aspherical-mirror anastigmat telescope comprising 
a concave first mirror, a convex second mirror, a concave third mirror and a detector,
     the three mirrors being arranged so that the first mirror and the second mirror form from an object at infinity an intermediate image between the second mirror and the third mirror, 
the third mirror forming from this intermediate image a final image in the focal plane of the telescope, in which plane the detector is placed, 
the first, second and third mirrors being of a set form characterized by at least a radius of curvature, 
the third mirror being movable linearly along the optical axis of the telescope so as to make the focal length of the telescope change between at least a minimum focal length and a maximum focal length, 
the telescope having at the minimum focal length a first exit pupil in a first position, and the telescope having at the maximum focal length a second exit pupil in a second position, 
the telescope further comprising: a deformable and controllable mirror having a deformable surface 


Claims 4, 6-10, 12 and 14-16 are allowable for depending on independent claim 1 or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872